Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given via email communication with Mark M. Friedman on May 4, 2022.

The application has been amended as follows: 
In the abstract:
Rewrote the abstract as follows:
--A frame system for a door or window is constituted by at least one fixed frame (1) and at least one movable sash (3) mounted in the fixed frame and having a central post (5) and a handle (4).  The locking system (6) for the sash (3) is integrated in the aluminum profiles of the fixed frame (1).  The sash (3) has no visible aluminum profiles next to the floor and next to the ceiling.  The thickness of the visible aluminum of the post and of the handle ranges from 1 mm to 5 mm and the central post (5) and the handle (4) can be mounted to either side of the movable sash without modification.--
In the specification:
In the amendment to page 4, paragraph 4, submitted April 6, 2022,
	Line 3, inserted --interchangeable-- following “allows”

On line 19 of page 4 of the substitute specification filed March 8, 2021,
	Inserted --that spans a majority of the thickness of the glass-- following “one”

In the claims:
Claim 1,
	Line 11, deleted “central” and inserted --both-- following “profile”
	Line 14, inserted --both-- following “profile”
	Line 29, deleted “central”
	Line 30, deleted “of aluminum”
	Line 31, changed “and said upper and lower” to --wherein said lower and upper--
	Line 32, deleted “invisible being”
	Line 33, inserted --first-- following “has a”
	Line 35, deleted “central”
	Line 36, changed “coupling mechanism which is . . . mechanism of the handle” to --second coupling mechanism, wherein said first and second coupling mechanisms are the same--
	Line 37, deleted “central”
	Line 41, inserted --of-- following “each”
	Line 42, inserted --T-shaped-- following the last occurrence of “said”
	Line 43, inserted --respective-- following the first occurrence of “said”

Claim 2,
	Line 2, changed “one, two,” to --two--

Claim 5,
	Line 1, changed “to the” to --to--

Claim 10,
	Line 1, changed “of” to --system according to--

Reasons for Allowance
	The following is an examiner’s statement of reasons for allowance:  the prior art of record, absent applicant’s own disclosure, fails to teach the entire combination of elements set forth in the claimed invention.  Specifically, the prior art of record fails to teach that each of the coupling mechanisms comprises two side protrusions and a T-shaped central post disposed between the two side protrusions, wherein for each of the coupling mechanisms, the two side protrusions engage within a respective one of the peripheral profiles with a friction fit while the T-shaped central post is disposed within and engages the respective one of the peripheral profiles.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY J STRIMBU whose telephone number is (571)272-6836. The examiner can normally be reached 8:00-4:30 Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Cahn can be reached on 571-270-5616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GREGORY J STRIMBU/Primary Examiner, Art Unit 3634